IN THE SUPREME COURT OF THE STATE OF NEVADA


                         STEVEN SAMUEL BRAUNSTEIN,                             No. 69512
                                           Appellant,
                                       vs.
                         THE STATE OF NEVADA,
                                                                                       FILED
                                           Respondent.                                 MAR 1 1 2016
                                                                                     TRACIE K. UNDEMANI
                                                                                  CLER OF SUPREME COURT

                                                                                  BY     •
                                                                                        DEPUTY CLERK
                                              ORDER DISMISSING APPEAL

                                     This is a pro se appeal from a district court order denying a
                         motion for rehearing. Eighth Judicial District Court, Clark County;
                         Stefany Miley, Judge.
                                     Because no statute or court rule permits an appeal from the
                         aforementioned order, we lack jurisdiction. Castillo v. State, 106 Nev. 349,
                         352, 792 P.2d 1133, 1135 (1990). Accordingly, we
                                     ORDER this appeal DISMISSED.



                                                  A2Otr.
                                                 Parraguirre


                                                    J.
                         Douglas




                         cc:   Hon. Stefany Miley, District Judge
                               Steven Samuel Braunstein
                               Attorney General/Carson City
                               Clark County District Attorney
                               Eighth District Court Clerk
SUPREME COURT
     OF
    NEVADA


(01 1QUA   ■   01011.,
                                                                                             I ce - 809